Exhibit 10.20

 

[g412031mmi001.jpg]

 

150 Dan Road, Canton, Massachusetts 02021  ·  Tel: 781-575-0775  · 
www.organogenesis.com

 

March 4, 2015

 

Mr. Geoff MacKay

 

Dear Geoff:

 

1.                                      Separation of Employment.  We refer to
your Amended and Restated Key Employee Agreement dated as of January 9, 2007
(the “Employee Agreement”) by and between you and Organogenesis Inc. (the
“Company”).  You acknowledge that your employment with the Company terminated on
December 8, 2014 (the “End Date”).

 

2.                                      Severance Benefits.  Subject to your
execution of this Agreement, which includes a standard release of claims, and in
exchange for the other mutual covenants set forth in this letter, the Company
agrees to provide you with the following (the “Severance Benefits”):

 

(a)                                 (i) a lump sum payment of $172,244.73,
payable within ten (10) days of the date of this Agreement, and (ii) thirteen
(13) payments of $28,295.74, to be paid bi-weekly as part of the Company’s
normal payroll practices with the first installment to be paid within fourteen
(14) days of the date of this Agreement, in each case, less applicable
withholdings and deductions, provided, however, that such payments shall be
reduced dollar-for-dollar by the amount of salary, wages and consulting fees you
earn during the nine month period immediately following the End Date (the
“Severance Period”) in respect of your employment with, or the performance of
paid consulting services as, an independent contractor for, any entity or
person; and

 

(b)                                 continuation during the Severance Period of
your medical, dental and life insurance benefits as in effect on the End Date,
at the Company’s expense, which premiums will be paid by the Company directly to
the insurer.

 

3.                                      COBRA.  You understand your legal right,
pursuant to the Consolidated Omnibus Budget Reconciliation Act (COBRA) or its
Massachusetts equivalent, after the End Date and upon timely completion of the
appropriate forms, to continue at your own expense, your medical and dental
insurance coverage.  You will receive information concerning your COBRA rights
under separate cover.

 

4.                                      Transition Services.  During the
Severance Period and subject to any obligations you may have to a current
employer at the time, you will be required to provide to the Company reasonable
transition services upon request (not to exceed ten (10) hours per month) and
the Company will compensate you for any such transition services at a rate of
$145 per hour.

 

--------------------------------------------------------------------------------



 

5.                                      2013 Bonus.  We refer to the Agreement
dated as of August 21, 2014 by and between you and the Company, which covers
among other items, payment of your bonus for 2013 (the “Bonus Agreement”).  The
Company and you acknowledge that Section 5 of the Bonus Agreement remains in
full force and effect.

 

6.                                      Stock Options; Owned Shares.  The
Company has granted you the following stock options (collectively, the “Stock
Options”):  (a) a stock option granted February 22, 2010 exercisable for 210,000
shares of the Company’s common stock, $0.001 par value per share (“Common
Stock”), at an exercise price of $3.45 per share; (b) a stock option granted
July 24, 2013 exercisable for 940,000 shares of the Company’s Common Stock, at
an exercise price of $2.00 per share; and (c) a stock option granted August 21,
2014 exercisable for 915,000 shares of the Company’s Common Stock, at an
exercise price of $2.00 per share.  All vesting of the Stock Options ceased on
the End Date.  You will have the right to exercise any vested Stock Options
within the period of ninety (90) days after the End Date.  After such time, all
un-exercised Stock Options shall be extinguished.  You acknowledge that the
Stock Options are subject to the terms and conditions of the applicable stock
option agreement with the Company that you signed and the Organogenesis Inc.
Stock Incentive Plan.  Other than the Stock Options, you acknowledge and agree
that you do not own, and have no other rights to, any equity of the Company or
any of its subsidiaries.

 

7.                                      Pay and Benefits Acknowledgement.  You
hereby acknowledge that on the End Date you received your final paycheck for all
time worked for the Company, as well as all your accrued and unused vacation
days, and that you were thereby paid in full all compensation that was due to
you in connection with your employment with the Company with the exception of
the specific financial consideration and other benefits described in paragraph 2
above.  You further acknowledge and understand that, except for the specific
financial consideration and other benefits contained in this Agreement, you are
not entitled to and shall not receive any additional compensation, consideration
or benefits from the Company.  You acknowledge and agree that you will not be
receiving any bonus with respect to 2014.

 

8.                                      Covenants.  You and the Company, as
applicable, acknowledge and agree to the following:

 

(a)                                 You are obligated to return to the Company
all Company documents, originals and copies, whether in hard or electronic form,
and all Company property, including without limitation keys, access cards,
computers, computer disks, pagers, phones, and credit cards.  You further
confirm that you will permanently delete and expunge from any personal computer
or other device utilized during your employment all Company documents,
information and data, including but limited to the Company’s confidential
information, and you agree, should it become necessary, to provide the Company
access to your personal computer(s) and/or devices to verify that this deletion
obligation has been met.

 

(b)                                 In connection with your employment with the
Company, you have been using an automobile that the Company has been leasing
pursuant to the Organogenesis Inc. Fleet Vehicle Safety Policy/Procedure Manual
and Agreement (the “Vehicle Policy”).  The Company shall continue to pay the
Company-sponsored portion of payments for such automobile until the first
anniversary of the End Date, after which you shall be responsible for any and
all payments associated with such automobile, provided, however, that such
Company-sponsored payments shall

 

2

--------------------------------------------------------------------------------



 

cease immediately upon you starting employment with another entity or person. 
You shall comply with the terms of the Vehicle Policy.

 

(c)                                  You remain bound by, and will continue to
abide by, the Organogenesis Inc. Invention, Non-Disclosure and Non-Competition
Agreement dated as of November 14, 2003 (the “IP Agreement”), the terms of which
are incorporated by reference into this Agreement, in addition to any other
obligations created by law requiring you to protect the Company’s trade secrets,
and confidential and proprietary documents and information.  Without limiting
the generality of the foregoing, you agree that until the second anniversary of
the End Date, you will not participate as an owner, stockholder (other than
ownership of up to 1% of the stock of a publicly-traded company), option holder,
manager, agent, consultant, director, lender of money, guarantor, salesperson or
employee of any of the companies and their affiliates listed on Exhibit B
hereto.

 

(d)                                 You acknowledge that you owe the Company in
aggregate principal amount $2,000,000, as evidenced by Secured Promissory Notes
with the Company dated November 17, 2010 ($1,000,000), July 5, 2011 ($500,000)
and July 3, 2012 ($500,000) (collectively, the “Promissory Notes”).  You agree
to remain bound by, and will continue to abide by, the terms of the Promissory
Notes and any pledge and security agreements with the Company entered into
accordance with the Promissory Notes.  The Company agrees that if prior to the
maturity of the Promissory Notes, the Company completes a Liquidity Event (as
defined below), the Company shall forgive one-half of the then outstanding
principal balance of the Promissory Notes, such forgiveness to be effective on
the closing of such Liquidity Event (the “Forgiveness Date”), provided that any
such forgiveness is conditioned on you paying to the Company on or before the
Forgiveness Date (a) all accrued and unpaid interest on such forgiven principal
balance of the Promissory Notes and (b) all income and employment tax
withholding (e.g., federal, state, social security, Medicare) that the Company
is required to pay as a result of such forgiveness.  For these purposes,
“Liquidity Event” means the following:

 

(i) a merger or consolidation in which the Company is a constituent party,
except any such merger or consolidation involving the Company in which equity
interests of the Company outstanding immediately prior to such merger or
consolidation continue to represent, or are converted into or exchanged for
equity interests that represent, immediately following such merger or
consolidation, at least a majority, by voting power of the equity interests of
the surviving or resulting entity; (ii) the sale, lease, transfer or other
disposition, in a single transaction or series of related transactions, by the
Company or any subsidiary of the Company of all or substantially all the assets
of the Company and its subsidiaries taken as a whole; or (iii) a firm commitment
underwritten public offering of the Company’s securities.

 

(e)                                  You will use your commercially reasonable
efforts to keep confidential all information relating to this Agreement,
including the financial consideration provided to you, unless you are required
to disclose under applicable law or legal process or to enforce your rights
under this Agreement.  You will use your commercially reasonable efforts not
publicize or disclose such information to any person or entity, except an
immediate family member, legal counsel or financial advisor, unless you are
required to disclose under applicable law or legal process or to enforce your
rights under this Agreement.

 

(f)                                   You have not initiated or caused to be
initiated any regulatory investigation(s), enforcement proceeding(s), or civil
or criminal claims against the Company before any state or federal court or
administrative agency.

 

3

--------------------------------------------------------------------------------



 

(g)                                  Effective on the End Date, you are deemed
to have resigned any and all positions you may hold as an officer or director of
the Company or any of its subsidiaries.

 

(h)                                 The Company agrees that you will continue to
receive no less favorable directors’ and officers’ liability insurance coverage
and indemnification rights under the Company’s governing documents than that
applicable to any then-current officer or director of the Company.

 

9.                                      Non-Disparagement.

 

(a)                                 By signing this Agreement, you agree, and
affirm your understanding that you will not make any statements, whether
verbally or in writing (including in electronic communications), that are
professionally or personally disparaging to the Company, its officers, members
of its Board of Directors, managers or employees, its products, services,
finances, financial condition, capability or any other aspect of the business of
the Company.

 

(b)                                 By signing this Agreement, the Company
agrees that its officers and the members of its Board of Directors will not make
any statements, whether verbally or in writing (including in electronic
communications), that are professionally or personally disparaging of you.

 

10.                               Release of Claims.  In exchange for the
Severance Benefits described in paragraph 2 above, you agree to execute a
general release and waiver of claims against the Company and its officers,
directors, attorneys, employees, agents and representatives in the form attached
as Exhibit A (the “Release”).  This release includes claims of age
discrimination and all other claims relating to your hiring, employment or
termination of employment.

 

11.                               Notices.  Any notices required to be given in
connection with this Agreement not otherwise specified herein shall be given by
certified mail or email to the Company as follows:

 

Ms. Houda Samaha

Director of Human Resources

Organogenesis Inc.

150 Dan Road

Canton, Massachusetts 02021

Email: hsamaha@organo.com

 

12.                               Understanding this Agreement.  Before signing
this Agreement, you should take whatever steps you believe are necessary,
including consulting with your own counsel, to ensure that you understand what
you are signing, what benefits you are receiving and what rights you are giving
up.

 

(a)                                 By signing this Agreement, you are
acknowledging that you have read the Agreement carefully, and that you
understand all of its terms.

 

(b)                                 You understand and acknowledge that, if you
do not sign this Agreement, including the Release of Claims, you will not be
receiving any Severance Benefits.

 

(c)                                  You understand that among other claims you
are releasing in the Release of Claims are any claims against the Company
alleging discrimination on the basis of age and claims for wages and/or overtime
pay under Massachusetts law.

 

(d)                                 You are hereby advised and encouraged to
consult with legal counsel for the purpose of reviewing the terms of this
Agreement.

 

4

--------------------------------------------------------------------------------



 

(e)                                  You are being given twenty-one (21) days in
which to consider this Agreement and whether to accept this Agreement (which may
be waived by signing and returning this Agreement prior to the expiration of the
21-day period).  If you choose to accept this Agreement within that time, you
are to sign and date below, sign the Release contained in Exhibit A, and return
both to the Company.

 

(f)                                   Even after executing this Agreement, you
have seven (7) days after signing to revoke this Agreement.  The Agreement will
not be effective or enforceable and no Severance Benefits will be made until
this seven (7) day period has expired.  In order to revoke your assent to this
Agreement, you must, within seven (7) days after you sign this Agreement,
deliver a written notice of rescission to the Company at the address noted
above.  To be effective, the notice of rescission must be hand delivered, or
postmarked with the seven (7) day period and sent by certified mail, return
receipt requested, to the referenced address.

 

13.                               Entire Agreement.  You understand and agree
that this Agreement constitutes the full extent of the Company’s commitment to
you.  You further understand and agree that this Agreement supersedes any prior
agreements between you and the Company, as well as all terms of the Employee
Agreement (other than Section 7 of the Employee Agreement, which shall also
apply to this Agreement and the Release), except to the extent those other
agreements (including, without limitation the Vehicle Policy, the IP Agreement,
the Bonus Agreement, the agreements covering the Stock Options, the Company’s
Stock Incentive Plan, the Promissory Notes and the related pledge and security
agreements) are specifically referenced herein and incorporated into this
Agreement.  No changes to this Agreement will be valid unless reduced to writing
and signed by you and the Company.

 

14.                               Choice of Law/Enforceability.  This Agreement
shall be deemed to have been made in the Commonwealth of Massachusetts, shall
take effect as an instrument under seal within Massachusetts, and shall be
governed by and construed in accordance with the laws of Massachusetts, without
giving effect to its conflict of law principles.  The provisions of this letter
are severable, and if for any reason any part hereof shall be found to be
unenforceable, the remaining provisions shall be enforced in full.

 

15.                               General.  By executing this Agreement, you are
acknowledging that you have been afforded sufficient time to understand its
terms and effects, that your agreements and obligations under this Agreement are
made voluntarily, knowingly and without duress, and that neither the Company nor
its agents or representatives have made any representations inconsistent with
the provisions of this Agreement.

 

16.                               Challenge to Validity of
Agreement/Indemnification.  After the revocation period of seven (7) days
described in paragraph 12 has expired, this Agreement and the Release contained
therein shall be forever binding.  You acknowledge that you may hereafter
discover facts not now known to you relating to your hire, employment or
cessation of employment, and agree that this Agreement and the Release shall
remain in effect notwithstanding any such discovery of any such facts.  You
shall not bring a proceeding to challenge the validity of this Agreement and
Release. Should you do so notwithstanding this paragraph 16, you will be
required to pay back the Company all remuneration and benefits received pursuant
to this Agreement.

 

Your signature below reflects your understanding of, and agreement to, the terms
and conditions set forth above.

 

 

 

Very truly yours,

 

5

--------------------------------------------------------------------------------



 

 

 

ORGANOGENESIS INC.

 

 

 

 

 

By:

/s/ Albert Erani

 

 

 

Chairman of the Board,

 

 

 

Organogenesis Inc.

 

 

 

Confirmed and Agreed:

 

 

 

 

 

/s/ Geoff MacKay

 

 

Geoff MacKay

 

 

 

 

 

Dated: March 3, 2015

 

 

 

6

--------------------------------------------------------------------------------



 

EXHIBIT A

 

GENERAL RELEASE AND WAIVER OF CLAIMS

(INCLUDING AGE DISCRIMINATION IN EMPLOYMENT CLAIMS)

 

In consideration of the payments and benefits set forth in the March 3, 2015
letter agreement (the “Agreement,” to which this General Release and Waiver of
Claims is attached), the terms of which Agreement shall survive this General
Release and Waiver of Claims, I, Geoff MacKay, on behalf of my heirs,
administrators, executors, representatives, attorneys, agents, insurers, and
assigns (collectively, the “Releasors”), hereby fully, finally, irrevocably,
unconditionally and voluntarily release and forever discharge Organogenesis Inc.
(“Organogenesis”) and each of its present, former and future officers,
directors, employees, agents, representatives, attorneys, insurers and assigns
(collectively, the “Releasees”), jointly and individually, from any and all
claims, suits, charges, complaints, contracts, covenants, promises, debts,
losses, sums of money, obligations, demands, judgments or causes of action of
any kind whatsoever, which the Releasors ever had, or now have, or hereafter
can, shall or may have, arising from the beginning of the world to the date of
the execution of this Release, whether known or unknown, in law or equity, in
tort, contract, by statute, in common law, or on any other basis, whether
federal, state, local or otherwise, in any case relating to claims arising out
of or in any way related to my employment by Organogenesis including my hiring,
or the termination of my employment, or any related matters including but not
limited to claims arising under any Massachusetts or federal discrimination,
fair employment practices or other related statute, regulation, or executive
order including, but not limited to claims arising under the Age Discrimination
in Employment Act of 1967, as amended by the Older Workers Benefit Protection
Act, the Civil Rights Act of 1866, Title VII of the Civil Rights Act of 1964, as
amended, the Civil Rights Act of 1991, as amended, the Americans with
Disabilities Act of 1990, as amended, the Family and Medical Leave Act of 1993,
the Immigration Reform and Control Act of 1986, the Employee Retirement Income
Security Act of 1974, and any other federal or state statutes, federal or state
common law, or any other applicable federal, state or local law, statute,
regulation or ordinance.

 

Notwithstanding the foregoing, nothing contained in this General Release and
Waiver of Claims shall be construed to bar any claim by Releasors to enforce the
terms of the Agreement, and does not preclude the filing of a charge of
discrimination with the United States Equal Employment Opportunity Commission
(“EEOC”), but Releasors will not be entitled to any monetary or other relief
from the EEOC or from any federal or state Court as a result of litigation
brought on the basis of or in connection with such charge.

 

I acknowledge that I have been advised to consult with an attorney before
signing this Release, particularly the release of ADEA claims.  I acknowledge
that Organogenesis has given me at least twenty-one (21) days to consider
signing this Release.  I also acknowledge that, in signing this Release, I am
not relying on any other statements or explanations made by Organogenesis.

 

This Release will become effective seven (7) days after it is signed.  I
understand that I may revoke this Release within seven (7) days after it is
signed, and that it shall not become effective until the expiration of the
seven-day revocation period.  If I choose to revoke the Release, I understand
that the Agreement, of which this Release is an essential part, will become null
and void and that I will be required to repay to Organogenesis all
consideration, if any, paid to me.

 

In witness whereof, I have caused this Release and Waiver of Claims to be
executed and sealed this 4th day of March, 2015.

 

 

/s/ Geoff MacKay

 

Geoff MacKay

 

7

--------------------------------------------------------------------------------



 

Exhibit B

 

MiMedx

Soluble Systems

Osiris Biotherapeutics

Integra Lifesciences

3M

ConvaTec

Acelity (KCI, Systagenic, LifeCell)

TEI Biosciences

Celleration

Spiracur

Stratatech

Medline

Holister

Smith & Nephew

Molnlycke Health Care

LifeNet Health

Alliqua Biomedical

Wright Medical

Derma Sciences

Arteriocyte

 

8

--------------------------------------------------------------------------------